           Case 1:19-cr-00111-PAE Document 63 Filed 03/31/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                            :
UNITED STATES OF AMERICA,                                   :
                                                            :
                 - against -                                :
                                                            :   19-CR-00111(PAE)
NANCY CREDIDIO,                                             :
                                                            :
                          Defendant.                        :
------------------------------------------------------------x

                       MEMORANDUM IN SUPPORT OF
                MOTION FOR RELEASE TO HOME INCARCERATION

        This memorandum is respectfully submitted to set forth the Court’s legal

authority to grant the alternative relief outlined in the Court’s order of March

30, 2020. (ECF Dkt62.)

                                                   /s/ David A. Ruhnke
                                                   David A. Ruhnke, Esq.
                                                   RUHNKE & BARRETT
                                                   47 Park Street
                                                   Montclair, NJ 07042
                                                   (973)744-1000 (phone)
                                                   (973)746-1490 (fax)

Dated:           New York, New York
                 March 31, 2020

                                   CERTIFICATE OF SERVICE

       Counsel hereby certifies that, on the above date, this memorandum was
filed utilizing the Court’s ECF system, thereby serving all parties, including the
United States.
                                                   /s/ David A. Ruhnke




                                                      1
        Case 1:19-cr-00111-PAE Document 63 Filed 03/31/20 Page 2 of 5



                              LEGAL ARGUMENT:

         THE COURT SHOULD ORDER MS. CREDIDIO’S RELEASE
         UNDER THE ALTERNATIVE TERMS AND CONDITIONS
         OUTLINED IN THE ORDER ENTERED YESTERDAY.

      In its order entered on the docket yesterday afternoon at ECF-62, this

Court denied Ms. Credidio’s motion, brought pursuant to 18 U.S.C. § 3582, for

the form of compassionate release requested, but also noted the following:

                   [T]the Court would be amenable if it has legal
             authority to do so to order that she be temporarily
             released from custody in the MCC in favor of home
             incarceration, pending her designation to a longer-term
             federal prison or the abatement of the present public
             health emergency, whichever occurs first.

This memorandum is submitted to offer legal support for authority of the Court

to enter an order as described in ECF-62.

      It is respectfully requested that the Court treat Ms. Credidio’s motion as

invoking the writ of habeas corpus codified at 28 U.S.C. § 2241. Thus construed, this

Court has the power to grant her immediate release from MCC/NY because she is

not being provided safe conditions, and the situation cannot be remedied under

current circumstances. The situation is all the more compelling since Ms.

Credidio is on the BOP’s own list of MCC inmates considered to be at high risk

of contracting Covid-19, a circumstance the United States will likely concede in

its reply. It surely cannot be the position of the United States that placing Ms.

Credidio at a high risk of death is somehow okay since the courts are powerless

to intervene and the Executive Branch either cannot or chooses not to by


                                          2
            Case 1:19-cr-00111-PAE Document 63 Filed 03/31/20 Page 3 of 5



opposing this application (if it does).

       Section 2241(c)(3) authorizes courts to grant habeas corpus relief where a

person is “in custody in violation of the Constitution or laws or treaties of the

United States.” The Second Circuit has “long interpreted § 2241 as applying to

challenges to the execution of a federal sentence, including such matters as . . .

prison conditions.” Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)

(internal quotation marks omitted). This includes challenges to detention where

conditions pose a threat to an inmate’s medical wellbeing. See, Roba v. United

States, 604 F.2d 215, 218-19 (2d Cir. 1979) (approving the use of Section 2241 to

challenge a detainee’s transfer where that transfer created a risk of fatal heart

failure).

       The Second Circuit’s decision in Roba is instructive. In that case, the

petitioner alleged that an imminent transfer from New York to face charges in

California would create a substantial risk of death because of his precarious

heart condition. The Second Circuit held that there was Section 2241

jurisdiction to challenge his contemplated transfer, where such custody would

threaten his life, citing Estelle v. Gamble, 429 U.S. 97 (19786), the Supreme

Court’s seminal case establishing the Eighth Amendment’s deliberate

indifference standard. Id. Critically, the court held that habeas jurisdiction was

appropriate even though the transfer, and hence custody, was imminent, stating,

“Petitioner need not wait until the marshals physically lay hands on him; he is

entitled now to challenge the allegedly unlawful conditions of his imminent
                                          3
         Case 1:19-cr-00111-PAE Document 63 Filed 03/31/20 Page 4 of 5



custody.” Id. at 219.

      In this case, the unconstitutional threat to Ms. Credidio’s health and life

posed by being held at MCC is ongoing, not simply imminent. Every hour that

she is held in the MCC places her at a significantly elevated risk of contracting

coronavirus, and dying from coronavirus. For similar reasons, Judge Analisa

Torres recently ordered the release of several individuals from federal

immigration detention. See Basank, 2020 WL 1481503; see also supra at 7-9.

    The government has no interest in maintaining an unconstitutional and

unsafe prison environment, especially for an inmate deemed to be at risk of

death. Doe v. Kelly, 878 F.3d 710, 718 (9th Cir. 2017) (the “government suffers

no harm from an injunction that merely ends unconstitutional practices and/or

ensures that constitutional standards are implemented”) (quotation marks and

citations omitted); see also L.V.M. v. Lloyd, 318 F. Supp. 3d 601, 620 (S.D.N.Y.

2018); Abdi v. Duke, 280 F. Supp. 3d 373, 410 (W.D.N.Y. 2017). Releasing Ms.

Credidio to conditions of home incarceration will potentially save her life while not

compromising the asserted interest of the United States in seeing that she serves the

term of imprisonment imposed by the Court. Under the alternative proposal

contained in yesterday’s order, Ms. Credidio will remain confined to her sister’s home

under conditions of home incarceration. She will, however, report to her designated

institution when it is appropriate and safe for her to do so.




                                            4
        Case 1:19-cr-00111-PAE Document 63 Filed 03/31/20 Page 5 of 5



                                 CONCLUSION

    This Court should enter an order directing the Bureau of Prisons to release Ms.

Credidio from the custody of the Bureau of Prisons forthwith to home incarceration

under the conditions outlined in this Court’s order of March 30, 2020 at Dkt-62.

                                 Respectfully submitted,
                                 /s/ David A. Ruhnke
                                 David A. Ruhnke
                                 Counsel to Nancy Credidio

 Filed via ECF: New York, New York
                March 31, 2020




                                          5
